Case 18-11801-LSS   Doc 854   Filed 11/20/18   Page 1 of 6
Case 18-11801-LSS   Doc 854   Filed 11/20/18   Page 2 of 6



                      Exhibit A
                Case 18-11801-LSS             Doc 854       Filed 11/20/18       Page 3 of 6




                                                                                      525 W. Monroe Street
                                                                                      Chicago, IL 60661-3693
                                                                                      312.902.5200 tel
                                                                                      312.902.1061 fax


November 19, 2018                                                                     Geoff King
                                                                                      geoffrey.king@kattenlaw.com
                                                                                      312.902.5506 direct
                                                                                      312.902.1061 fax
[Landlord Mailing Address]

Re:      [Leased Premises Address]
         (hereinafter referred to as the “Premises”)

To Whom It May Concern:

       On August 6, 2018, J & M Sales Inc. and certain of its affiliates (collectively, the
“Debtors”)1 filed a voluntary petition under chapter 11 of title 11 of the United State Code. The
cases are being jointly administered as In re J & M Sales Inc., et al. (Bankr. D. Del., Case No.
18-11801) (the “Chapter 11 Cases”).

        As you are aware, you (“Landlord”) and one of the Debtors in the above-referenced
Chapter 11 Cases are parties to a lease agreement in connection with the above-referenced
Premises. Please take notice that, in accordance with the Order Establishing Procedures for the
Rejection of Unexpired Leases of Nonresidential Real Property [Dkt. No. 465] and consistent
with the Notice of Rejection of Unexpired Lease of Nonresidential Real Property [Dkt. No. 804],
Debtors hereby provide written notice of the unequivocal and irrevocable surrender of the
Premises to Landlord under the Lease, effective as of November 21, 2018. As part of the
unequivocal and irrevocable surrender of the Premises, please be aware that an employee or
agent of the Debtors will be available prior to 11:59 pm on November 21, 2018 in order turn
over all keys, key codes and security codes, if any, to Landlord. If you are unavailable to receive
all keys, key codes and security codes on November 21, 2018, the Debtors can arrange to turn
over such materials at a later date. However, for the avoidance of doubt, if any keys, key codes
and/or security codes are returned to you, at your election, after November 21, 2018, the
Debtors’ will not reenter the premises after November 21, 2018, and the Debtors’ unequivocal
and irrevocable surrender of the Premises will remain effective as of November 21, 2018.

        In connection with the Debtors’ unequivocal and irrevocable surrender of the Premises,
please let the Debtors know if you would like utility services at the Premises to be shut off.
Upon receipt of such a request, the Debtors will take any necessary action to terminate such
utility service accounts as soon as possible. In the alternative, please contact the Debtors if
assistance is necessary in order to arrange transition of any applicable utility accounts.


1
 The Debtors in the Chapter 11 Cases include J & M Sales Inc., National Stores, Inc., J&M Sales of Texas, LLC, FP
Stores, Inc., Southern Island Stores, LLC, Southern Island Retail Stores LLC, Caribbean Island Stores, LLC, Pazzo
FNB Corp., Fallas Stores Holdings, Inc., and Pazzo Management LLC.
             Case 18-11801-LSS   Doc 854   Filed 11/20/18   Page 4 of 6



Sincerely,

Geoff King
Case 18-11801-LSS   Doc 854   Filed 11/20/18   Page 5 of 6



                      Exhibit B
                                                          Case 18-11801-LSS                  Doc 854                 Filed 11/20/18    Page 6 of 6
                                                                                                      Exhibit B
                                                                                           Store Closing Landlord Service List
                                                                                               Served via Overnight Mail

MMLID                       NAME                               ADDRESS 1                                 ADDRESS 2                                  ADDRESS 3                               CITY                STATE     POSTAL CODE
6922710   ARENA SHOPPES LLP                     ATTN: OSCAR RODRIGUEZ                   2150 CORAL WAY                            SUITE 4A                                        CORAL GABLES                 FL        33145
7041128   BBJM ASSET FUND, LLC                  C/O BRADFORD MANAGEMENT COMPANY         2006 NORTH HIGHWAY 360                                                                    Grand Prairie                TX        75050
6884009   DDRM PROPERTIES LLC                   ATTN: MICHAEL MCCONE                    P.O. BOX 534626                           DEPT# 36538‐2102‐63295                          ATLANTA                      GA        30353‐4626
6883037   HENDON GOLDEN EAST, LLC               ATTN: NANCY KNAPP                       1100 N. WESLEYAN BLVD                     STE 1000                                        ROCKY MOUNT                  NC        27804
6883088   LAKES MALL INVESTMENT, LLC            ATTN: ANGEL MARTIN                      696 NE 125TH STREET                                                                       NORTH MIAMI                  FL        33161
7041126   LAUDERDALE LAKES MALL, LLC            C/O URBAN AMERICA LP                    30 BROAD STREET, 31ST FLOOR                                                               New York                     NY        10004
6883060   LW JOG SC, LTD                        P.O. BOX 11229                                                                                                                    KNOXVILLE                    TN        37939

7041127   PDCM ASSOCIATES S.E.                  ATTN: DAVID KOPEL, CORPORATE DIRECTOR   BANCO SANTANDER PUERTO RICO               207 PONCE DE LEON AVENUE 7TH FLR                SAN JUAN                     PR        00917
7041128   RETAIL OPPORTUNITY INVESTMENT PSHIP   ATTN: KITTIE SMITH                      MS 631099                                 P.O. BOX 3953                                   SEATTLE                      WA        98124‐3953
6883270   RMAF I, LLC (REDBIRD VILLAGE)         ATTN: BRENDA VILLASENOR                 C/O PROPERTY MANAGEMENT ADVISORSINC       P.O. BOX 3490                                   SEAL BEACH                   CA        90740
7041125   RMS PROPERTIES LLC                    1491 WEST SCHAUMBURG ROAD                                                                                                         Schaumburg                   IL        60194
6883117   SAVE MART SUPERMARKETS                ATTN: JENNIFER FREITAS                  REAL ESTATE DEPARTMENT                    P.O. BOX 4278                                   MODESTO                      CA        95352
6883064   SELECT‐WESMARK PLAZA, LLC             ATTN: CINDY HATZISAVVAS                 400 TECHNE CENTER DRIVE                   SUITE 320                                       MILFORD                      OH        45150
6883039   THE GALLERY AT SOUTH DEKALB           2801 CANDLER ROAD                       SUITE 75                                                                                  DECATUR                      GA        30034
6883174   THOR SOUTH DEKALB RETAIL LLC          P.O. BOX 712370                                                                                                                   CINCINNATI                   OH        45271‐2370
6883071   VIKING PARTNERS SOUTHCHASE VILLAGE    ATTN: MARK BERGER                       C/O VP SOUTHCHASE                         P.O. BOX 706360                                 CINCINNATI                   OH        45270‐6360




          In re: J & M Sales Inc., et al.
          Case No. 18‐11801 (LSS)                                                                      Page 1 of 1                       * Multiple packages sent to the same party represent separate letters for each property
